 


113 HR 3514 IH: Post-9/11 Educational Assistance Enhancement Act
U.S. House of Representatives
2013-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 3514 
IN THE HOUSE OF REPRESENTATIVES 
 
November 15, 2013 
Mr. McDermott introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to expand the authority of veterans to transfer entitlement to Post-9/11 Educational Assistance to dependents. 
 

1.Short titleThis Act may be cited as the Post-9/11 Educational Assistance Enhancement Act. 
2.Expansion of authority of veterans to transfer entitlement to Post-9/11 Educational Assistance to dependents 
(a)Transfer authorizedSubsection (b) of section 3319 of title 38, United States Code, is amended— 
(1)in the matter preceding paragraph (1), by inserting or a former member described in paragraph (3), as the case may be, after services;  
(2)in paragraph (1)— 
(A)by inserting with respect to a member of the uniformed services, before six years; and 
(B)by striking or; 
(3)in paragraph (2)— 
(A)by inserting with respect to a member of the uniformed services, before the years; and 
(B)by striking the period and inserting ; or; and 
(4)by adding at the end the following new paragraph: 
 
(3)with respect to a former member who is entitled to retired pay by reason of service in the uniformed services (or would be so entitled but for the fact that the member has not attained a certain age), the years of service as determined in regulations pursuant to subsection (j). . 
(b)Time for TransferSubsection (f)(1) of such section is amended to read as follows:  
 
(1)Time for Transfer 
(A)MembersSubject to the time limitation for use of entitlement under section 3321, an individual described in paragraph (1) or (2) of subsection (b) who is approved to transfer entitlement to educational assistance under this section may transfer such entitlement only while serving as a member of the Armed Forces when the transfer is executed. 
(B)Former membersSubject to the time limitation for use of entitlement under section 3321, an individual described in subsection (b)(3) who is approved to transfer entitlement to educational assistance under this section may transfer such entitlement only during the five-year period beginning on the date of the last discharge or release of the individual from the uniformed services.. 
(c)Effective dateThe amendments made by this Act shall take effect as if included in the enactment of the Post-9/11 Veterans Educational Assistance Act of 2008 (title V of Public Law 110–252). 
 
